Reasons for Allowance
1.	Claims 1-3, 6-12, 15, 16 and 19-23 are allowed.
2.	The following is an Examiner’s statement of reasons for allowance:
A thorough review of the prior art fails to disclose or render obvious, “receiving, by an NF repository management function component, a registration request message from a second NF component, wherein the registration request message comprises an identifier of the second NF component and a set identifier of  an NF component set to which the second NF component belongs; receiving, by the NF repository management function component, a registration request message from a third NF component, wherein the third NF component and the second NF component belong to a same NF component set, and the registration request message comprises an identifier of the third NF component and the set identifier; receiving, by the NF repository management function component, a discovery request from a first network element which learns that the second NF component cannot provide a service, wherein the discovery request comprises the set identifier;.” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456

 /PHILIP J CHEA/ Supervisory Patent Examiner, Art Unit 2456